COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00160-CR
                             NO. 02-14-00161-CR


GABRIEL SILVA                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
              TRIAL COURT NOS. 0826138D, 0833761D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Pro se Appellant Gabriel Silva attempts to appeal from the trial court’s

February 12, 2014 denial of his request for a “Reformation of Judgment.”

      A defendant’s notice of appeal is timely when it is filed within thirty days

after the day sentence is imposed or suspended. Tex. R. App. P. 26.2(a)(1).

Under the mailbox rule as it applies to prisoners, often referred to as the

      1
       See Tex. R. App. P. 47.4.
“prisoner mailbox rule,” a pro se inmate’s pleading is deemed filed at the time the

prison authorities duly receive the document to be mailed. Taylor v. State, 424

S.W.3d 39, 44 (Tex. Crim. App. 2014).

      Silva’s notice of appeal was due by March 14, 2014. See Tex. R. App. P.

26.2(a)(1). He stated in the notice that it was submitted on March 10, 2014—

before the due date—but the parcel was postmarked March 27, 2014, and file

stamped April 16, 2014—weeks after the due date.           See Tex. R. App. P.

26.2(a)(1).   Concerned about the notice of appeal’s timeliness, on August 6,

2014, and September 15, 2014, we asked Silva to advise the court whether the

mailbox rule applied and informed him that the appeal could be dismissed for

want of jurisdiction. Silva filed a response, but it does not show grounds for

continuing the appeals. See Taylor, 424 S.W.3d at 44. Accordingly, we dismiss

these appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 16, 2014




                                         2